BOGGS, Judge,
concurring specially.
I agree that, under the facts as presented in the minimal record before us, the trial court erred in granting summary judgment. But I write to point out that the result here is limited to these facts and has no general application.
In the past, we have held that an issue of fact as to notice was created when the borrower presented evidence that a new address was designated, but the lender mailed the notice to the former address. Brack Rowe Chevrolet v. Walls, 201 Ga.App. 822, 825 (2) (412 SE2d 603) (1991); Kight v. Ford Motor Credit Co., 313 Ga. App. 261, 262 (721 SE2d 204) (2011). This case presents the opposite situation: the lender mailed the notice to a new address which it contends the borrower designated, but the borrower denies having designated the new address.
Through an affidavit provided by its legal manager, Tidewater states baldly that Shell designated the Duluth address. In an opposing affidavit, Shell just as baldly denies it. No other evidence was presented by either party. Ordinarily, Shell’s conclusory allegation and denial would be insufficient to withstand summary judgment; however, Tidewater presented absolutely no evidence to the trial court tending to demonstrate how it came to believe that Shell lived at the Duluth address. Even though Tidewater need not necessarily *72present a written designation from Shell, it must produce some evidence opposing her affidavit.
It is clear from the cases construing OCGA § 10-1-36 that a “designation” need not be in writing or even an explicit statement of intent by the borrower: it may be made by course of conduct. See Veitch v. Nat. Bank of Ga., 159 Ga. App. 473, 473-474 (283 SE2d 686) (1981) (printed address on borrower’s payment check can be “designated address”); Versey v. Citizens Trust Bank, 306 Ga. App. 479, 481 (1) (702 SE2d 479) (2010) (new address “designated by the buyer” when undisputed that borrowers lived there, were served with complaint there, and car repossessed there). But here, no documents, checks, repossession records, computer records or other evidence were presented to support Tidewater’s averment that Shell designated the Duluth address. Equally noteworthy, Shell presented no evidence to support her opposing statement.8
The holding here should not be construed to allow a bare denial of “designation” — a legal term of art —• to forestall summary judgment when specific facts supporting a designation are presented. The purpose of OCGA § 10-1-36 is to give notice to the borrower of the available remedies in the event of repossession. If we accept at face value Shell’s argument that she did not designate the Duluth address, then Tidewater would have been within its rights to mail the notice to the original Michigan address. We know this would not have served to provide notice to Shell because, by her own affidavit, she was living in Georgia. Moreover, from Shell’s affidavit, she apparently never notified Tidewater of her new Grayson address. While not contractually obligated to notify Tidewater of any new address, Shell should not be permitted to game the system by baldly denying having designated a new address when it appears that she moved and failed to notify Tidewater. Shell’s circular argument is illogical and untenable. However, if no facts and circumstances supporting a designation are presented by Tidewater to the court below, we are constrained to rule, on the minimal evidence presented, that a genuine issue of fact remains as to notice.
For these reasons, I specially concur.
I am authorized to state that Judge Andrews joins in this special concurrence.
*73Decided October 17, 2012.
William R. Carlisle, for appellant.
Charles T. Day III, for appellee.

 Shell’s affidavit is interesting as much for what it does not say as for what it does say: despite her claim that she failed to receive notice of her rights upon repossession, Shell does not aver that she ever designated to Tidewater her Grayson address, nor does she specifically deny that she ever lived at the Duluth address to which the notice was mailed. Moreover, it is clear from her affidavit that she no longer lived at the Michigan address on the contract.